427 F.2d 712
Glynn M. JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 21988.
United States Court of Appeals, Ninth Circuit.
June 18, 1970.

Appeal from the United States District Court for the Central District of California; John W. Delehant, Judge.


1
J. B. Tietz, Los Angeles, Cal., for appellant.


2
Glynn M. Johnson, in pro. per.


3
Wm. Matthew Byrne, Jr., U. S. Atty., Robt. L. Brosio, Chief, Criminal Division, Edward J. Wallin, Ronald S. Morrow, Asst. U. S. Attys., Los Angeles, Cal., for appellee.


4
Before CHAMBERS and KOELSCH, Circuit Judges, and VON DER HEYDT,* District Judge.

PER CURIAM:

5
Appellant Johnson was convicted in March, 1967, in the United States District Court for the Central District of California of selling a postal money order without authority in violation of 18 U.S.C. § 641 (1964). His appeal was originally scheduled to be heard in April, 1969, but was postponed at his request. It came on again in March, 1970, at which time, also at his request, his original attorney was relieved and new counsel appointed. His new counsel was allowed time to file a supplemental brief, and the case was then submitted on the briefs without oral argument.


6
Having carefully examined the briefs and record, including the supplemental brief filed by appellant's new counsel, we are convinced that Johnson's conviction must be affirmed. Although both counsel for appellant have argued very ably to the contrary in their briefs, it is the opinion of this Court that the evidence of the defendant's prior acts was properly admitted on the issue of intent. Fineberg v. United States, 393 F.2d 417, 419-420 (9th Cir. 1968).


7
Judgment affirmed.



Notes:


*
 Hon. James A. von der Heydt, United States District Judge for the District of Alaska, sitting by designation